IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLI

 

UNITED STATES OF AMERICA
Vv. : 1:19CRH9] -1

JOSEPH JAMES ROSCOE

The Grand Jury charges:
COUNT ONE
On or about May 30, 2019, in the County of Lee, in the Middle District
of North Carolina, JOSEPH JAMES ROSCOE knowingly and intentionally did
unlawfully possess with intent to distribute a quantity of marihuana, a
Schedule I controlled substance within the meaning of Title 21, United States
Code, Section 812; in violation of Title 21, United States Code, Section 841(a)(1)
and (b)(1)(D).
COUNT TWO
On or about May 30, 2019, in the County of Lee, in the Middle District
of North Carolina, JOSEPH JAMES ROSCOE, in furtherance of a drug
trafficking crime for which he may be prosecuted in a court of the United
States, that is, possession with intent to distribute marihuana, as more fully

referenced in Count One of this Indictment, did knowingly possess a firearm,

Case 1:19-cr-00457-UA Document 1 Filed 08/26/19 Pane 1 of 2
that is, a Taurus 9mm handgun; in violation of Title 18, United States Code,
Section 924(c)(1)(A)(i).
COUNT THREE

On or about May 30, 2019, in the County of Lee, in the Middle District
of North Carolina, JOSEPH JAMES ROSCOE knowingly did possess in and
affecting commerce a firearm, that is, a Taurus 9mm handgun, having been
convicted of a crime punishable by imprisonment for a term exceeding one year,
and with knowledge of that conviction; in violation of Title 18, United States
Code, Sections 922(g)(1) and 924(a)(2).

DATED: August 26, 2019

MATTHEW G.T. MARTIN
United States Attorney

(f=- 2

BY: TANNER L. KROEGER
Assistant United States Attorney

 

A TRUE BILL:

    

FOREPERSON

Case 1:19-cr-00457-UA Document 1 Filed 08/26/19 Pane ? of 2
